Title: To James Madison from James Madison, 18 February 1807
From: Madison, James
To: Madison, James



Dear Sir,
Feby 18th. 1807

I shall certainly write to Mr. Randolph, as you propose, by the next Stage; & should have done so by this, had not our public Examinations entirely engrossed me
I should have sent you a Copy of that Part of your former Letter, which contains that Extract from the Conn. des Temps, had I not supposed, that I was imposing a Trouble almost unnecessarily, as Mr Ferson is engaged in those Calculations.  However, I had rather have an indigenous than foreign head in this Respect, & therefore will return them by next Post.
I will also then express an Idea, which has occurred to me, & which may afford you some Employment, in your Retreat.  Yrs with great Respect & Esteem, 

J Madison

